An appeal was taken from a decree that the bill of complaint shall stand dismissed if not amended in ten days and from an order denying a rehearing.
The suit was brought by a property owner to enjoin the city from closing a street.
The allegations of the bill of complaint do not show a substantial injury to the plaintiff that is materially different, in kind and not only in degree, from inconvenience to the public generally, therefore plaintiff is not shown to be entitled to the relief prayed for. See Bozeman v. City of St. Petersburg, 74 Fla. 336, 76 So. 894.
  Affirmed. *Page 79
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
BUFORD, J., concurs in opinion and judgment.
Justices TERRELL and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.